Mr. Justice-Cartwright, dissenting. The bill in this case alleged that the testatrix, Margaret Pooler, ivas incapable of making a valid will on account of mental weakness consequent upon old age and physical infirmity, and also charged the exercise upon her of undue influence, by Philany Cristman and Louisa C. Cristman, the beneficiaries under the will. The inquiry before the jury was concerning these averments of the bill, and as to each of them the evidence was conflicting. It was proven that the testatrix was a widow, eighty-six years old at the time the will was made, living in a part of her house with an attendant who cared for her wants, and chiefly occupied in smoking her pipe and talking with her attendant and others about commonplace matters and the occurrences of her early life. The chief witnesses in support of the will and of her general mental capacity were the attorney who drafted the will and the person who took the attorney to the residence of testatrix to have it done. Their testimony was much weakened by evident inability to recollect, arising perhaps from impaired memory, and also by differences in their testimony from that given in’ the County Court at the time the will was admitted to probate. One of them was also discredited by the testimony of several witnesses who testified to statements made out of court touching the mental capacity of testatrix, at variance with the opinion given on this trial. These parties were the subscribing witnesses and were the only persons present when the will was made except Philany Cristman. Other witnesses testified to opinions that testatrix was competent to transact such ordinary business as she had been accustomed to do in earlier life, and that while her mind was impaired by age, yet it was good for a woman of her years. On the other hand witnesses testified to a' want of testamentary capacity, based upon facts and circumstances under their observation. There was also evidence tending to prove that on account of advanced age and the weakness and dependence incident thereto, she was under the influence of the beneficiaries of the will, who managed her property and affairs to a considerable extent, and were in frequent association with her. There was other evidence tending to the conclusion that the will was the product of the influence of the beneficiaries, as well as evidence that it was in accordance with her expressed wishes and intention. It seems to me that it was important that the jury should be fairly instructed as to the law, and that all the facts and circumstances properly in evidence bearing on the issues should be considered by the jury, and that none of them should be withdrawn from their consideration. The court, at the request of appellees, gave the following instructions: “ You are further instructed that the mere fact that a person is of great age creates no presumption against the- ability of such person to dispose of property by deed or will, and in this case, although you may believe from the evidence that the testatrix, Margaret Pooler, at the time of executing the paper in question, was of about the age of eighty-six years, and suffering to some extent from weakness or bodily infirmity, yet such circumstances would not render her incapable of disposing of her property by will as she saw fit. “ The court instructs you that the fraud and undue influence which would render a will invalid must be connected with the execution of the will and operating at the time the will is made; and the fact that the beneficiaries of a will are those by whom the testatrix was surrounded and Avitli Avhom she stood in confidential relations at the time of the execution of the will, or the fact that the principal beneficiaries had for years control of her estate, or the fact that the provisions of the Avill Avere for the benefit of such persons, or may seem unreasonable, are not grounds for inferring undue influence; and, in this case, if you believe from the evidence that the testatrix, Margaret Pooler, had sufficient mind and memory at the time of the execution of the Avill in question to know and understand the business in Avhich she AAras engaged at the time she executed the Avill, and a recollection of the property she meant to bequeath and of the persons to whom she meant to bequeath it, and that she executed the said instrument voluntarily and of her own free will, then you should find by your verdict that the paper produced is the Avill of Margaret Pooler. ” Old age is not a disqualification, nor does that fact alone establish a Avant of capacity to make a valid will. Great age is not a certain criterion nor a conclusive test of infirmity, and there is no arbitrary limit set, beyond Avhich an aged person may not make a Aralid Avill; but although the laAV does not assign a limit, common observation and experience raise an inference of the probable decay of the mental powers in old age. Experience teaches that the age of a person is a material consideration in determining ability to act intelligently. The general observation is that mental weakness and impairment of the faculties are usually consequent upon and coincident with extreme old age. When the fact of great age was proven, the jury might properly take it into account as • an important consideration in determining whether its usual concomitant of mental disability existed as a consequence in any degree. The inference arising from it was not such as the jury was compelled to draw if the other facts when taken with it did not support the inference, but the usually experienced connection of the -two would at least demand that in the determination whether one fact existed, the other fact upon which it is usually consequent should not be withdrawn from the jury, nor the jury be told to ignore it as not authorizing any inference. In Moyer v. Swiggart, 125 Ill. 262, it is said that one of the facts in the case that must have been considered by the jury in coming to a conclusion, and which was entitled to weight in weighing other testimony, was that the decedent at the time of executing the alleged will was in the eighty-seventh year of his age. The testatrix in this case was in her eighty-seventh year, and whether her great age had affected her ability to dispose of her property by will, was a question of fact for the jury to find from all the evidence, uninfluenced by the court. The effect of the instruction on that subject was to inform the jury that the fact of great age could have no influence upon her ability, but that she was to be regarded the same as if in the prime of life. This was invading the province of the jury. The instruction concerning undue influence seems to me objectionable also. It is true that the unreasonable character of a will does not render it invalid where testamentary capacity, formal execution and freedom from fraud or undue influence all appear. No jury can pronounce a will invalid merely because they disapprove of it, but evidence of the relations of a testator to the natural objects of his bounty and their pecuniary condition, as well as any evidence tending to show the natural or unnatural character of the will, has always been considered competent on the issue of undue influence, for the reason that' the justice or injustice, the reasonableness or unreasonableness of the provisions of the will, are to be considered when that issue is being tried. Anything in the character of the will which renders it contrary to the ordinary natural impulses of mankind, when free to act in accordance with them, where the evidence indicates it to be without any just cause, naturally tends to the inference that the testator was not free to act in accordance with his natural impulses. It may be correct to say that the unreasonable character of a will is never alone sufficient to prove undue influence, but the same may be said of other evidence tending to create the inference. Issues relating to undue influence are generally determined upon circumstantial evidence, and upon inferences drawn from a full presentation of facts, inconclusive when taken separately. The facts might all be separated, and a rule declared as to each that it was insufficient. Direct proof of undue influence is not usually attainable, but it must be established, if at all, by inference from all the circumstances taken together. Common prudence prevents one who exerts such influence from doing it in the presence of others who might be witnesses to the fact, and it must be proven in other ways. In Salisbury v. Aldrich, 118 Ill. 199, it is said that inequality in the distribution of property is a circumstance tending to establish undue influence, although not conclusive and sufficient for that purpose. In Schneider v. Manning, 121 Ill. 376, in approving an instruction, it is said that had the jury been told that injustice or inequality of disposition of property by will was not a circumstance to be considered, a different question might arise, .but that the instruction under consideration did not conflict with that rule. See, also, Kimball v. Cuddy, 117 Ill. 213; Patterson v. Patterson, 6 Serg. & R. 55; Clark v. Fisher, 1 Paige, 171; Schouler on Wills, Sec. 242; 1 Redfield on Wills, 516; 1 Jarman on Wills, 5th Am. Ed. 139, note E. This instruction embraced not only the element of unreasonableness in the will, but other facts properly in evidence bearing on the issue of undue influence. Evidence tending to show that the testatrix was so situated with respect to the beneficiaries as to be easily affected by influence exercised by them, was competent and proper to be considered by the jury. Evidence that the testatrix was surrounded by the beneficiaries and stood in confidential relations with them, and that her estate was under their control, all tended to prove that fact. It tended to prove both ability and opportunity on the part of the beneficiaries. By the instruction the jury were told that no inference was to be drawn by them from these facts on the question of undue influence, and although the instruction in the latter part required that the instrument should be executed voluntarily and of the free will of the testatrix, yet they had already been told that upon that question these facts were of no consequence and not ground for any inference. Instructions were given at the request of appellant which stated the rules of law correctly concerning incapacity and undue influence, but in my judgment they did not cure the error in giving the above instructions, inasmuch as the latter told the jury emphatically that the facts properly in evidence upon the issues made and tried should have no effect in deciding those issues. The instructions practically withdrew the evidence of the facts recited from their consideration, and deprived appellant, who had introduced it, of all benefit of it. I think that this was reversible error.